Allowed Claims
1.	Claims 1-3 and 7-20 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein the second thickness(FIG. 7: TK2-1) is greater than each of the first thickness(FIG. 7: TK1-1) and the third thickness(FIG. 7: TK3-1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0293452 A1 to Chung et al. (“Chung”) and U.S. Patent Pub. No. 2017/0220844 A1 to Jones et al. (“Jones”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 1, a first embodiment of Chung discloses a device (Fig. 10; ¶0090), comprising:
a panel(20)(Fig. 10; ¶0091);
a control part(22)(Fig. 10; ¶0082) below the panel(20)(Fig. 10; ¶0091) and including a first control layer(top layer including 22a and 220)(Fig. 10; ¶0082) below the display panel(20)(Fig. 10; ¶0091), a second control layer(middle layer including 22a and 220)(Fig. 10; ¶0082) below the first control layer(top layer including 22a and 220)(Fig. 10; ¶0082), and a third control layer(bottom layer including 22a and 220)(Fig. 10; ¶0082) below the second control layer(middle layer including 22a and 220)(Fig. 10; ¶0082),
the first control layer(top layer including 22a and 220)(Fig. 10; ¶0082)  including a first transmission portion(top layer’s 220)(Fig. 10; ¶0082) and a first absorption portion(top layer’s 22a)(Fig. 10; ¶0082),
the second control layer(middle layer including 22a and 220)(Fig. 10; ¶0082) including a second transmission portion(middle layer’s 220)(Fig. 10; ¶0082) and a second absorption portion(middle layer’s 22a)(Fig. 10; ¶0082), and
the third control layer(bottom layer including 22a and 220)(Fig. 10; ¶0082) including a third transmission portion(bottom layer’s 220)(Fig. 10; ¶0082) and a third absorption portion(bottom layer’s 22a)(Fig. 10; ¶0082); and
a sensing layer(210)(Fig. 10; ¶0084) below the control part(22)(Fig. 10; ¶0082) to recognize information (Fig. 10: 410; ¶¶0084, 0091),
wherein, in a plan view, an entire first overlapping area of an entire
region(see below edited Fig. 10) where the first(top layer’s 220)(Fig. 10; ¶0082), second(middle layer’s 220)(Fig. 10; ¶0082), and third transmission portions(bottom layer’s 220)(Fig. 10; ¶0082) all overlap each other (see edited Fig. 10 below depicting entire overlapping area) is less than an area of each of the first(top layer’s 220)(Fig. 10; ¶0082), second(middle layer’s 220)(Fig. 10; ¶0082), and third transmission portions(bottom layer’s 220)(Fig. 10; ¶0082),
	wherein a first thickness(height of top layer including 22a and 220)(Fig. 10; ¶0082) of the first control layer(top layer including 22a and 220)(Fig. 10; ¶0082), a second thickness(height of middle layer including 22a and 220)(Fig. 10; ¶0082) of the second control layer(middle layer including 22a and 220)(Fig. 10; ¶0082), and a third thickness(height of bottom layer including 22a and 220)(Fig. 10; ¶0082) of the third control layer(bottom layer including 22a and 220)(Fig. 10; ¶0082), 
wherein the first control layer(top layer including 22a and 220)(Fig. 10; ¶0082), the second control layer(middle layer including 22a and 220)(Fig. 10; ¶0082), and the third control layer(bottom layer including 22a and 220)(Fig. 10; ¶0082) are arranged in a thickness direction(vertical direction), and the first thickness(height of top layer , the second thickness(height of middle layer including 22a and 220)(Fig. 10; ¶0082), and the third thickness(height of bottom layer including 22a and 220)(Fig. 10; ¶0082) are thicknesses in a direction(vertical direction) parallel to the thickness direction(vertical direction).

    PNG
    media_image3.png
    568
    560
    media_image3.png
    Greyscale

The first embodiment of Chung does not expressly disclose a display device, comprising: a display panel; a sensing layer to recognize biometric information, wherein at least one selected from a first thickness of the first control layer, a second thickness of the second control layer, and a third thickness of the third control layer is different from the thicknesses of the other layers, wherein the second thickness is greater than each of the first thickness and the third thickness.
Another embodiment of Chung discloses a display device (¶¶0038-0040), comprising: a display panel (¶¶0038-0040); a sensing layer(210)(Fig. 2; ¶0036) to recognize biometric information (Fig. 2: ¶¶0036, 0038-0040).
Before the effective filing date of the claimed invention it would have been  Chung with the another embodiment of Chung to provide a device that is able to show images to authorized user(s).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Jones discloses wherein at least one(height of 701a)(FIG. 7; ¶0056) selected from a first thickness(height of 701a)(FIG. 7; ¶0056) of the first control layer(701a)(FIG. 7; ¶0056), a second thickness(height of 701b)(FIG. 7; ¶0056) of the second control layer(701b)(FIG. 7; ¶0056), and a third thickness(height of 721)(FIG. 7; ¶0057) of the third control layer(721)(FIG. 7; ¶0057) is different from the thicknesses of the other layers(heights of 701a and 701b)(FIG. 7; ¶0056).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chung with Jones to provide a display device that better filters out stray light from being falsely detected as fingerprint information.
Chung modified by Jones does not teach wherein the second thickness is greater than each of the first thickness and the third thickness, with all other limitations as claimed.

Independent claim 15 identifies the distinct features: “and wherein a thickness(FIG. 7: TK2-1) of one control layer(FIG. 7: CL2-1) of the three control layers(FIG. 7: CL1-1, CL2-1, CL3-1) between the other two control layers(FIG. 7: CL1-1, CL3-1) of the three control layers(FIG. 7: CL1-1, CL2-1, CL3-1) is greater than each of thicknesses(FIG. 7: TK1-1, TK3-1) of the other two control layers(FIG. 7: CL1-1, CL3-1)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0293452 A1 to Chung et al. (“Chung”) and U.S. Patent Pub. No. 2017/0220844 A1 to Jones et al. (“Jones”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 15, a first embodiment of Chung discloses a sensor (Fig. 10; ¶¶0032, 0090), comprising:
a sensing layer(210)(FIG. 10; ¶0036); and
a control part(22)(Fig. 10; ¶0082) on the sensing layer(210)(FIG. 10; ¶0036) and including at least three control layers(top layer including 22a and 220, middle layer including 22a and 220, bottom layer including 22a and 220)(Fig. 10; ¶0082),
wherein each of the control layers(top layer including 22a and 220, middle layer including 22a and 220, bottom layer including 22a and 220)(Fig. 10; ¶0082) includes a plurality of transmission portions(top layer’s 220, middle layer’s 220, bottom layer’s 220)(Fig. 10; ¶0082) and an absorption portion(top layer’s 22a, middle layer’s 22a, bottom layer’s including 22a)(Fig. 10; ¶0082) which surrounds the transmission portions(top layer’s 220, middle layer’s 220, bottom layer’s 220)(Fig. 10; ,
wherein, in a plan view, an entire first overlapping area of an entire region(see above edited Fig. 10) where the transmission portions(top layer’s 220, middle layer’s 220, bottom layer’s 220)(Fig. 10; ¶0082) of three control layers(top layer including 22a and 220, middle layer including 22a and 220, bottom layer including 22a and 220)(Fig. 10; ¶0082) of the at least three control layers(top layer including 22a and 220, middle layer including 22a and 220, bottom layer including 22a and 220)(Fig. 10; ¶0082) all overlap each other (see edited Fig. 10 above depicting entire overlapping area) is less than an area of the transmission portions of each of the three control layers(top layer’s 220, middle layer’s 220, bottom layer’s 220)(Fig. 10; ¶0082).
The first embodiment of Chung does not expressly disclose a sensing layer to recognize biometric information, and wherein a thickness of one control layer of the three control layers between the other two control layers of the three control layers is greater than each of thicknesses of the other two control layers.
Another embodiment of Chung discloses a sensing layer(210)(Fig. 2; ¶0036) to recognize biometric information (Fig. 2: ¶¶0036, 0038-0040).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the first embodiment of Chung with the another embodiment of Chung to provide a sensor is able to conveniently detect authorized user(s).
Jones discloses and wherein a thickness(height of 721)(FIG. 7; ¶0057) of one control layer(721)(FIG. 7; ¶0057) of the three control layers (701a, 701b, 721)(FIG.  is greater than each of thicknesses of the other two control layers(height of 701a, height of 701b)(FIG. 7; ¶¶0056-0057).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chung with Jones to provide a sensor that better filters out stray light from being falsely detected as fingerprint information.
Chung modified by Jones does not teach and wherein a thickness of one control layer of the three control layers between the other two control layers of the three control layers is greater than each of thicknesses of the other two control layers, with all other limitations as claimed.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692